DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Floyd Canfield on 08/10/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 06/01/2021. 

1. 	A whole-chip ESD protection structure, comprising: 
a first and second floating base silicon controlled rectifier each 5comprising: 
a first conductivity type layer; 
a second conductivity type well formed in said first conductivity type layer, said second conductivity type being different from said first conductivity type; 
10a first conductivity type heavily doped region formed in said second conductivity type well and coupled to a first node, wherein the first node is the only node coupled within the second conductive type well; and 
a second conductivity type heavily doped region formed in 15said first conductivity type layer and coupled to a second node, such that said first conductivity type layer, said second conductivity type well, said first conductivity type heavily doped region and said second conductivity type heavily doped region forms said floating base silicon controlled rectifier; 
20wherein an anode of said first floating base silicon controlled rectifier is electrically connected to a low voltage level, a cathode of said first floating base silicon controlled rectifier and an anode of said second floating base silicon controlled rectifier are 16electrically connected to an I/O pin, a cathode of said second floating base silicon controlled rectifier is electrically connected to a high voltage level, and said first and second floating base silicon controlled rectifiers are capable of acting as a forward biased diode, 5said first and second floating base silicon controlled rectifiers have a small turn-on voltage in a range of 0.7 V-1.0 V,  and the first conductivity type layer is an epitaxial layer.


Allowable Subject Matter

Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a whole-chip ESD protection structure, 20wherein an anode of said first floating base silicon controlled rectifier is electrically connected to a low voltage level, a cathode of said first floating base silicon controlled rectifier and an anode of said second floating base silicon controlled rectifier are 16electrically connected to an I/O pin, a cathode of said second floating base silicon controlled rectifier is electrically connected to a high voltage level, 5said first and second floating base silicon controlled rectifiers have a small turn-on voltage in a range of 0.7 V-1.0 V, said first and second floating base silicon controlled rectifiers show no snapback effect and the first conductivity type layer is an epitaxial layer in combination with the rest of the limitations of the claim.

The closest prior arts on record are Duvvury (US-5502317-A), Chen (US-20030102485-A1), Ritter (US-20160268447-A1), Chen (US-20130114173-A1), Colclaser (US-6501630-B1), Lin (US-20150228770-A1), Chen (US-6762439-B1) and Wang (US-20150236011-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-4 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897